815DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1-3, 10, and 11-12 have been amended.  
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.  Specifically, the Applicant’s representative argues that the prior art fails to teach or suggest the clarifying amendment that i) “the additional reel set triggering event randomly occurs independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets” (see Remarks -1/4/21, pg. 14-15) and that ii) Stevens lacks that the determination to “remove a specific added game display is based on the occurrence (or lack thereof) of a triggering event in associated with that specific added game display (and independent of any other aspect of the feature of Stevens” (see Remarks, pg. 15-16).  The Examiner respectfully disagrees.
With respect to the Applicant’s first argument, the Applicant asserts that unlike Stevens, the presence of absence of any displayed symbols forming any winning combinations does not affect whether or not any reel sets are added or removed from the reel activation sequence of the gaming system (see Remarks, pg. 15).  The Examiner respectfully disagrees.  Stevens disclose that the symbols may be added based upon “a random occurrence related to a turnover or time; a machine event; a system event; a condition initiated by an operator; or a decision by a player” which are each examples of determining the additional of a reel set independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets see Stevens, 0147-0168).  Similarly, Stevens disclose ending the feature and removing the additional reel set at different times including a designated number of games has expired since the last display was added, a designated number of games has expired since the feature was triggered; a particular prize has been won, or a player chooses to end the feature and when no win outcome occur (see Stevens, 0172).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the Applicant’s second argument, the Applicant argues that Stevens does not teach or suggest the feature of a triggering event must occur or not occur in association with certain added game displays to effectuate a removal of that specific added game display.   However, the Applicant’s argument is not persuasive because it is not commensurate with the broader scope of the claimed invention.  For instance, the limitation “independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence and responsive to the determination being that the additional reel event did not randomly occur in association with the additional reel set” is not distinguished from the prior art because Stevens teach i) that the feature (e.g., the additional reel set) is removed when there is no win outcome (see Stevens, 0172).  Stated differently, the teaching of a “no win outcome” on the game display includes that a determination that “the additional reel event did not randomly occur in association with the additional reel set” because if an additional reel event did occur, the system adds another reel set which is a winning outcome of an award.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of independent Claim 1 recites “independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets, determining, by a processor, if any additional reel set triggering event randomly occurred in associated with the primary reel set for the first activation of the reel activation sequence” renders the claims unclear because it fails to set forth the metes and bounds of the claimed invention.  Specifically, the claim is indefinite because the claim recites determining, if an additional reel set for the first activation occurred in associated with the primary reel set independent of “any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets”.  As “an additional reel set triggering event”, under the broadest reasonable interpretation, is itself an award generated with displayed symbols it is unclear as to the award being determined while also being independent of any award associated with any displayed symbols.  Stated differently, the claim renders the metes and bounds of the claim unclear because the additional reel set triggering event cannot be independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets when itself is determined in associated with the random occurrence in associated with the primary reel set as claimed. 
Additionally, the additional limitations which of Claim 1 which recite independent of any determination of any awards associated with any display symbols at any symbol display positions associated with any reel sets determining, by the processor, if an additional reel set event randomly occurred in associated with “the first additional reel set for the second reel set for the second 
Moreover, the amendments made to claims 3, 10, and 12 are similarly rejected for substantially the same reasons as discussed above.  Dependent claims 2, 3-9, 11, and 13-20 are based upon their dependency on the claims discussed above.  For at least these reasons, the claims are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, and 10-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stevens et al. (US 2009/0191947).
Regarding claim 1, Stevens disclose a gaming system comprising: a processor (see processor 102 of Fig. 4, 0113, 0122); and a memory device which stores a plurality of instructions (see memory 103 of Fig. 4, 0113, 0122), which when executed by the processor following a triggering of a reel activation sequence (see 0132-0133, wherein the spinning reel type game triggers the reel activation sequence to spin), cause the processor to:
for a first activation of the triggering of the reel activation sequence (see 0131-0133):
cause a display, by a display device, of a primary reel set (see Fig. 6, 0131-0132, wherein the primary reel set displayed is a reel type base game), cause a display by the display device, of a first plurality of randomly determined symbols at a plurality of symbol display positions associated with the primary reel set (see Fig. 6, 0132-0133, wherein random symbols are generated for the game outcome), and cause a display device, of any determined awards associated with the displayed plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 6, 0132-0133, wherein the determined awards are based on the game outcome symbols and a prize table that specifies awards),
independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets (see 0147-0163, wherein the additional reel set is triggered by a random occurrence related to turnover or time, a machine event, a condition by an operator, a decision by a player which are independent of displayed symbols), determine if an additional reel set triggering event randomly occurred in associated with the primary reel set for the first activation of the reel activation sequence (see 0134-0136, 0147-0168, wherein the trigger event has occurred an additional reel set is added to the display), 
independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence (see 0147-0163
responsive to the determination being that the additional reel set triggering event randomly occurred in association with the primary reel set for the first activation of the reel activation sequence, for a second activation of the reel activation sequence (see Fig. 8B, 0134-0136, 0147-170):
cause a display, by the display device, of the primary reel set and a first additional reel set (see Fig. 8A-B, 9A-D, 0136-0140),
cause a display, by the display device, of a second plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see 0136-140, wherein the second plurality of symbols is generated on the primary set of reels), 
cause a display, by the display device, of a third plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see 0136-140, wherein the third plurality of symbols is generated on the additional set of reels),
cause a display, by the display device, of any determined awards associated with the displayed second plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see 0136-140), 
determine if an additional reel set triggering event occurred in association with the first additional reel set for the second activation of the reel activation sequence (see 0136-0140),
cause a display, by the display device, of any determined awards associated with the displayed plurality of randomly determined symbols at the third plurality of symbol display positions associated with the first additional reel set (see 0136-140, 0143-0144), and
independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence (see 0172-0180, , wherein additional reel set may be removed after a designated number of games is has expired since the last display was added (e.g., 1 play of the additional reel set feature), by player choice which are independent of any additional reel set triggering event on either the primary or secondary reel set) and responsive to see 0171- 0172, wherein a win condition is construed as a triggering event then when the no win outcome occurs the additional reel set is removed for the next game sequence):
cause a display, by the display device, of the primary reel set (see Fig. 6, 0131-0132, wherein the primary reel set displayed is a reel type base game),
cause a display, by the display device, of a fourth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 6, 0132-0133), and 
cause a display, by the display device, of any determined awards associated with the displayed fourth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 6, 0132-0133, wherein the determined awards are based on the game outcome symbols and a prize table that specifies awards).  
If it is found that the “win condition” is not a triggering event, Stevens teaches that an additional reel set may be removed at different times (see ‘947 – 0172).  Stevens further teaches that the different times may be determined by a number of known ways known in the art such as by the no win outcome (see ‘947- 0172) and a triggering event in the reel sets may cause additional reel sets to be added to the display (see ‘947 – 0130-0136, 0172
Regarding claim 2, Stevens discloses the gaming system of Claim 1, wherein the plurality of instructions, when executed by the processor responsive to the determination being that the additional reel set triggering event randomly occurred in association with the first additional reel set for the second activation of the reel activation sequence (see Fig. 9A-D, 0136-143), cause the processor to, for the third activation of the reel activation sequence (see 0136-0143):
cause a display, by the display device, of the primary reel set, the first additional reel set and a second additional reel set (see Fig. 9A-D, 0136-143),
cause a display, by the display device, of a fifth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143), 
cause a display, by the display device, of a sixth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143),
cause a display, by the display device, of a seventh plurality of randomly determined symbols at the plurality of symbol display positions associated with the second additional reel set (see Fig. 9A-D, 0136-143),
cause a display, by the display device, of a plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143),
cause a display, by the display device, of any determined awards associated with the displayed fifth plurality of randomly determined symbols at the first plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143, wherein the first plurality of randomly determined symbols for determining awards is interpreted with respect to the prior art as the fifth plurality of randomly determined symbols upon the triggering of a first and second primary reel set
cause a display, by the display device, of any determined awards associated with the displayed plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see Fig. 9A-D, 0136-143), and
cause a display, by the display device, of any determined awards associated with the displayed plurality of randomly determined symbols at the plurality of symbol display positions associated with the secondary reel set (see Fig. 9A-D, 0136-143).
Regarding claim 3, Stevens discloses the gaming system of Claim 2, wherein the plurality of instructions, when executed by the processor (see 0172, wherein the an additional display is removed each time there is no win outcome), cause the processor to:
independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets (see 0147-0163, wherein the additional reel set is triggered by a random occurrence related to turnover or time, a machine event, a condition by an operator, a decision by a player which are independent of displayed symbols), determine if an additional reel set triggering event occurred in association with the second additional reel set for the third activation of the reel activation sequence, and 
independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the third activation of the reel activation sequence, independent of any determination of any additional reel set triggering event randomly occurring in association with the first additional reel set for the third activation of the reel activation sequence (see 0172, wherein determining a ‘no win outcome’ in the game is indication that a win of an additional reel set did not randomly occur on the primary reel set or any other additional reel set) and responsive to the determination being that the additional reel set triggering event did not randomly occur in association with the second additional reel set for the third activation of the reel activation sequence, for a fourth activation of the reel activation sequence which occurs after ceasing to display the see Fig. 9A-D, 0136-143, 0171-0172, wherein the no win outcome causes an additional reel set to be removed),
cause a display, by the display device, of a fifth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143),
cause a display, by the display device, of a sixth plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see Fig. 9A-D, 0136-143),
cause a display, by the display device, of any determined awards associated with the displayed fifth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D , 0136-143),
cause a display, by the display device, of any determined awards associated with the displayed sixth plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see Fig. 9A-D, 0136-143).
Regarding claim 4, Stevens disclose the gaming system of Claim 1, wherein the plurality of instructions, when executed by the processor when no additional reels sets are displayed and responsive to no occurrence of the additional reel set triggering event associated with the primary reel set of the additional reel set triggering event associated with the primary reel set, cause the processor to terminate the reel activation sequence (see 0134, 0171-0172, wherein the feature game which includes the reel activation sequence ends when a number of games expired since the last display was added which occurs when the trigger manager determines that no additional sets are displayed and no occurrence of the additional reel associated with the primary reel set or any additional sets are activated and when the feature ends, the display remover 625 a, removes each added game display which is a termination of the reel activation sequence
Regarding claim 5, Stevens disclose the gaming system of Claim 1, wherein the plurality of instructions, when executed by the processor, cause the processor to retrigger the reel activation sequence upon an accumulation of a threshold quantity of designated symbols displayed at any of the symbol display positions of any of the reel sets (see Fig. 9B, 0155-0156, 0183-084, wherein the accumulation of 9 and 14 chilies will result in three and four sets of reels).
Regarding claim 6, Stevens disclose the gaming system of Claim 1, wherein the plurality of instructions, when executed by the processor, cause the processor to retrigger the reel activation sequence when the occurrence of specific symbols in the game and/or a random occurrence related to turnover or time (see 0155-0156).  Specifically, Stevens discloses that the appearance of an additional triggering event causes additional reel set displays to be added (see 0138).  Stated differently, Stevens discloses that if an additional trigger symbol appears on any of the reels which include an additional triggering symbol occurring on the primary reel set then an additional reel set is added (see 0138, 0155-157).  It follows that Stevens discloses awarding a prize for outcomes generated by the symbols appearing on the primary reel set in the game outcome (see 0138).  
Regarding claim 7, Stevens discloses the gaming system of Claim 1, further comprising an acceptor (see coin input/bill acceptor 110 of Fig. 3), wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (see 0110-0115).
Regarding claim 10, Stevens discloses a method of operating a gaming system, said method comprising:
following a triggering of a reel activation sequence (see 0131-0132):
for a first activation of the reel activation sequence (see 0131-0133): 
displaying, by a display device, a primary reel set (see Fig. 6, 0131-0132
displaying, by the display device, a first plurality of randomly determined symbols at a plurality of symbol display positions associated with the primary reel set (see 0132-0133), and 
displaying, by the display device, any determined awards associated with the displayed first plurality of randomly determined symbols at the plurality of symbols display positions associated with the primary reel set (see 0132-0133), 
independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets (see 0147-0163, wherein the additional reel set is triggered by a random occurrence related to turnover or time, a machine event, a condition by an operator, a decision by a player which are independent of displayed symbols), determining, by a processor, if an additional reel set triggering event randomly occurred in association with the primary reel set for the first activation of the reel activation sequence (see 0136-0140), and
responsive to the determination being that the additional reel set triggering event occurred in association with the primary reel set for the first activation of the reel activation sequence, for a second activation of the reel activation sequence (see Fig. 8B, 9A-D, 0134-0136, 0147-170):
displaying, by a display device,  the primary reel set and a first additional reel set (see 0136-0140),
displaying, by the display device, a second plurality of randomly determined symbols at a plurality of symbol display positions associated with the primary reel set (see 0136-0140), 
displaying, by the display device, a third plurality of randomly determined symbols at a plurality of symbol display positions associated with the additional reel set (see 0136-0140),
displaying, by the display device, any determined awards associated with the displayed third plurality of randomly determined symbols at the plurality of symbols display positions associated with the primary reel set (see 0136-0140
displaying, by the display device, any determined awards associated with the displayed second plurality of randomly determined symbols at the plurality of symbols display positions associated with the first additional reel set (see 0136-0140),
independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets (see 0147-0163, wherein the additional reel set is triggered by a random occurrence related to turnover or time, a machine event, a condition by an operator, a decision by a player which are independent of displayed symbols), determining, by the processor, if an additional reel set triggering event randomly occurred in association with the first additional reel set for the second activation of the reel activation sequence (see 0136-0143), and 
independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence (see 0172, wherein determining a ‘no win outcome’ in the game is indication that a win of an additional reel set did not randomly occur on the primary reel set or any other additional reel set) and responsive to the determination being that the additional reel set triggering event did not randomly occur in association with the first additional reel set for the second activation of the reel activation sequence, for a third activation of the reel activation sequence which occurs after ceasing to display the first additional reel set (see 0171- 0172, when the determination of a no win outcome occurs, the game continues by displaying the primary reel set and removing the additional reel set):
displaying, by a display device, a primary reel set (see Fig. 6, 0131-0132),
displaying, by the display device, a plurality of randomly determined symbols at a fourth plurality of symbol display positions associated with the primary reel set (see Fig. 6, 0132-0133), and 
displaying, by the display device, any determined awards associated with the displayed fifth plurality of randomly determined symbols at the plurality of symbols display positions associated with the primary reel set (see 0132-0133
If it is found that a “win condition” could only be equal to a monetary award, then since Stevens discloses that when a game outcome includes a trigger condition to add reel sets (see 0136) and further that when an additional triggering event occurs another additional reel set is added beyond the first added reel set (see 0139).  As Stevens further contemplates that reel sets could be removed at various times (see 0172) depending on conditions, such condition could also include not having a triggering symbol (since Stevens already discloses that the triggering symbols affects the number of reels (see 0136, 0139).  It would have been obvious to change the reel removal condition from a non-win outcome as disclosed by Stevens to a game that does not have another triggering event.  One would have been motivated to incorporate these teachings to use known techniques to yield the predictable result of ending the additional reel set triggering feature and return the game to displaying a randomly determined set of symbols on the primary reel set.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to employ the teachings of Stevens to randomly determine symbol to be displayed on the primary reel set thereafter and responsive to no occurrence of any additional reel set triggering event associated with the first additional reel set.
Regarding claim 11, Stevens disclose the method of Claim 10, further comprising, responsive to the determination being that the additional reel set triggering event randomly occurred in association with the first additional reel set for the second activation of the reel activation sequence, for the third activation of the reel activation sequence (see Fig. 8B, 9A-D, 0134-0143, 0147-170, wherein the third activation of the reel activation sequence an additional reel set is added):
displaying, by the display device, the primary reel set, the first additional reel set and a second additional reel set (see Fig. 9A-D, 0136-143
displaying, by the display device, a fifth plurality of randomly determined symbols at the sixth plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143),
displaying, by the display device, a sixth plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see Fig. 9A-D, 0136-143),
displaying, by the display device, a seventh plurality of randomly determined symbols at the sixth plurality of symbol display positions associated with the second additional reel set (see Fig. 9A-D, 0136-143),
displaying, by the display device, any determined awards associated with the displayed fifth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D, 0136-143),
displaying, by the display device, any determined awards associated with the displayed sixth plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see Fig. 9A-D, 0136-143), and
displaying, by the display device, any determined awards associated with the displayed seventh plurality of randomly determined symbols at the plurality of symbol display positions associated with the second additional reel set (see Fig. 9A-D, 0136-143).
Regarding claim 12, Stevens disclose the method of Claim 11, further comprising, independent of any determination of any awards associated with any displayed symbols at any symbol display positions associated with any reel sets (see 0147-0163, wherein the additional reel set is triggered by a random occurrence related to turnover or time, a machine event, a condition by an operator, a decision by a player which are independent of displayed symbols), determining, by the processor, if an additional reel set see 0136-0143), and
independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the third activation of the reel activation sequence, independent of any determination of any additional reel set triggering event randomly occurring in association with the first additional reel set for the third activation of the reel activation sequence (see 0172, wherein determining a ‘no win outcome’ in the game is indication that a win of an additional reel set did not randomly occur on the primary reel set or any other additional reel set) and responsive to the determination the determination being that the additional reel set triggering event did not occur in association with the second additional reel set for the third activation of the reel activation sequence, for a fourth activation of the reel activation sequence which occurs after ceasing to display the second additional reel set (see 0172, wherein the an additional displayed reel set is removed each time there is no win outcome):
displaying, by the display device, the primary reel set, and the first additional reel set (see Fig. 9A-D , 0136-143), 
displaying, by the display device, a fifth plurality of randomly determined symbols at the plurality of symbols display positions associated with the primary reel set (see Fig. 9A-D , 0136-143),
displaying, by the display device, any determined awards associated with the displayed fifth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set (see Fig. 9A-D , 0136-143), and
displaying, by the display device, any determined awards associated with the displayed sixth plurality of randomly determined symbols at the plurality of symbol display positions associated with the first additional reel set (see Fig. 9A-D, 0136-143
Regarding claim 13, Stevens disclose the method of Claim 10, wherein the plurality of instructions, when executed by the processor when no additional reels sets are displayed and no occurrence of the additional reel set triggering event associated with the primary reel set of the additional reel set triggering event associated with the primary reel set, cause the processor to terminate the reel activation sequence (see 0134, 0171-0172, wherein the feature game which includes the reel activation sequence ends when a number of games expired since the last display was added which occurs when the trigger manager determines that no additional sets are displayed and no occurrence of the additional reel associated with the primary reel set or any additional sets are activated and when the feature ends, the display remover 625 a, removes each added game display which is a termination of the reel activation sequence).
Regarding claim 14, Stevens disclose the method of Claim 10, wherein the plurality of instructions, when executed by the processor, cause the processor to retrigger the reel activation sequence upon an accumulation of a threshold quantity of designated symbols displayed at any of the symbol display positions of any of the reel sets (see Fig. 9B, 0155-0156, 0183-084, wherein the accumulation of 9 and 14 chilies will result in three and four sets of reels).
Regarding claim 15, Stevens disclose the method of Claim 10, wherein the plurality of instructions, when executed by the processor, cause the processor to retrigger the reel activation sequence when the occurrence of specific symbols in the game and/or a random occurrence related to turnover or time (see 0155-0156).  Specifically, Stevens discloses that the appearance of an additional triggering event causes additional reel set displays to be added (see 0138).  Stated differently, Stevens discloses that if an additional trigger symbol appears on any of the reels which include an additional triggering symbol occurring on the primary reel set then an additional reel set is added (see 0138, 0155-157).  It follows that Stevens discloses awarding a prize for outcomes generated by the symbols appearing on the primary reel set in the game outcome (see 0138
Regarding claim 16, Stevens discloses the method of Claim 10, wherein a credit balance is increasable based on any determined game award, said credit balance being increasable via an acceptor of a physical item associated with a monetary value, and said credit balance being decreasable responsive to a cashout input (see coin input/bill acceptor 110 of Fig. 3, Fig. 9A, 0110-0115, 0120).
Regarding claim 17, Stevens discloses the method of Claim 10, which is provided through a data network (see Fig. 5, 0127-0128).
Regarding claim 18, Stevens discloses the method of Claim 17, wherein the data network is an internet (see 0129).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2009/0191947 A1) in view of Barclay (US 2011/0218034 A1).
Regarding claim 8, Stevens teaches the gaming system of Claim 1.  Although, Stevens teach a display device of the gaming system may a video display unit (see ‘947 – Fig. 2, 0114), it does not explicitly teach the display device comprises part of a mobile device.
In a related wagering game system, Barclay teach the gaming display device comprises part of a mobile device (see ‘034 - Fig. 9, 0112).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Barclay with the disclosure of Stevens so that a player would be able to wander around rather being required to remain in the same spot at a casino.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stevens for a display device of the gaming system comprises part of a mobile device.
Regarding claim 9, Stevens and Carter Sr. teach the gaming system of Claim 8. The combination further teach, wherein the plurality of instructions, when executed by the processor, cause the processor to communicate with the mobile device via a wireless network (see ‘034 – Fig. 9, 0112)).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2009/0191947 A1) in view of Jaffe (US 2013/0331173 A1).
Regarding claim 19, Stevens disclose the method of claim 1.  Stevens teaches in at least one embodiment that all games of spinning the reel occurs concurrently with the same bet and win lines (see 0144).  However, it is silent with respect to wherein first activation of the reel activation sequence and the second activation of the reel activation sequence occur consecutively.  
In another multiple array reel patent, Jaffe teach a plurality of activated reel sets in a game sequence (see ‘173 – Fig. 8).  Specifically, Jaffe teach presenting a plurality of games wherein the first activation of the reel activation sequence of the first array and the second activation of the second see ‘173 – Figs. 6-8, 0051-0056).  One would have been motivated to incorporate the teachings of Jaffe’s consecutive reel activation sequence to yield the predictable result of increasing player excitement in the game.  Therefore it would have been obvious to try at the time the invention was made to provide the reel activation sequence and the second activation sequence occur consecutively.
Regarding claim 20, Stevens disclose the method of claim 10.  Stevens teaches in at least one embodiment that all games of spinning the reel occurs concurrently with the same bet and win lines (see 0144).  However, it is silent with respect to wherein first activation of the reel activation sequence and the second activation of the reel activation sequence occur consecutively.  
In another multiple array reel patent, Jaffe teach a plurality of activated reel sets in a game sequence (see ‘173 – Fig. 8).  Specifically, Jaffe teach presenting a plurality of games wherein the first activation of the reel activation sequence of the first array and the second activation of the second array occur consecutively (see ‘173 – Figs. 6-8, 0051-0056).  One would have been motivated to incorporate the teachings of Jaffe’s consecutive reel activation sequence to yield the predictable result of increasing player excitement in the game.  Therefore it would have been obvious to try at the time the invention was made to provide the reel activation sequence and the second activation sequence occur consecutively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        /Jay Trent Liddle/Primary Examiner, Art Unit 3715